DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1, 11, and 14 have been amended for clarification and the amendment does not change the scope or contents of the claim.
Applicant’s amendment filed January 18, 2022 overcomes the following objection/rejection(s) from the last Office Action of November 15, 2021:
Objections to the claims for minor informalities

	
Allowable Subject Matter
Claims 1-7, 9-12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance (same as stated in OA of November 15, 2021): the closest prior arts of record teach methods of methods of analyzing x-ray image data in order to accurately estimate the level of inflammation within the system being examined. Further, the closest prior arts of record teach performing this analysis by extracting predetermine features using pattern recognition, and using those predetermined features to calculate an inflammation estimation. However, none of them alone or in any combination teaches performing the inflammation estimation by using both extracted predetermined features, and designed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                         

/VU LE/Supervisory Patent Examiner, Art Unit 2668